Title: From George Washington to James McHenry, 8 May 1788
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon May 8th 1788.

To a letter which I wrote to you somedays ago, I beg leave to refer you. I congratulate with you on the happy decision of your Convention; having no doubt of its weight on those States which are to follow.
In a letter (just received) from Colo. Spaight of North Carolina he informs me of his having sent a small bag of Pease to your care, for me. Have you received them? If so, be so good as to forward them by the Stage (the Cost of which I will pay; without dispatch they will come too late) to Alexandria.
A Monsr Campion who brought over my Asses, says he is in distress, and has written to me for money. Pray what is his character in Baltimore, and what has he been employed about this year and half, in that place? Though he had no demand upon me for the service he performed, yet, I gave him a sum of money as an acknowledgment of my sense of the proper discharge of the trust reposed in him. He told me at that time (fall was twelve months) that he should spend the Winter in Baltimore & Sail for France in the Spring. In the spring (as I was going to Phila.) he told me he should sail in the Fall. In the fall, as I returned from thence, he assured me he should sail in a fortnight—Since which I have heard nothing from, or of him till now, his application to me for money. Your answer (soon) to this part of my letter will be very acceptable to Dear Sir Yr Most Obedt & Affecte Servt

Go: Washington

